COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-11-00332-CR


JAYSON CHRISTOPHER AGUILAR                                               APPELLANT

                                          V.

THE STATE OF TEXAS                                                              STATE


                                       ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      Appellant Jayson Christopher Aguilar attempts to appeal from his

conviction for criminal mischief. The trial court’s certification states that this is “a

plea-bargained case and the defendant has NO right of appeal.” See Tex. R.

App. P. 25.2(a)(2). On August 12, 2011, we notified Aguilar that the appeal

would be dismissed pursuant to the trial court’s certification unless he or any

party desiring to continue the appeal filed a response on or before August 22,

      1
       See Tex. R. App. P. 47.4.
2011, showing grounds for continuing the appeal. See Tex. R. App. P. 25.2(d),

44.3. We received a response, but it does not show grounds for continuing the

appeal. Therefore, in accordance with the trial court’s certification, we dismiss

the appeal. See Tex. R. App. P. 43.2(f).


                                                 PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 29, 2011




                                       2